Hughes Communications Announces Second Quarter 2009 Results North America and International Services Show Strong Growth Consumer Business Continues Growth Trajectory Record Second Quarter Adjusted EBITDA Germantown, Md., August 6, 2009—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the quarter ended June 30, 2009. Hughes’ consolidated operations are classified into four reportable segments: North America Broadband; International Broadband; Telecom Systems; and Corporate and Other. The North America Broadband, International Broadband, and Telecom Systems segments represent all the operations of Hughes Network Systems, LLC (“HNS”), Hughes’ principal operating subsidiary. Second Quarter 2009 Financial Highlights: ·
